                                                     ____FILED
           Case 2:18-cr-00410-RFB-EJY Document 76 Filed  08/17/21 Page 1____RECEIVED
                                                                          of 2
                                                                ____ENTERED              ____SERVED ON
                                                                              COUNSEL/PARTIES OF RECORD


                                                                         AUG 17, 2021
 1

 2
                                                                          CLERK US DISTRICT COURT
                                                                            DISTRICT OF NEVADA
 3                                                                 BY:_________________________DEPUTY

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                        2:18-CR-410-RFB-EJY

 8                  Plaintiff,                      Final Order of Forfeiture

 9          v.

10 DENNIS JASON WATTS,

11                  Defendant.

12         The United States District Court for the District of Nevada entered a Preliminary
13 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 924(d)(1)

14 with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 881(a)(11) with 28 U.S.C. §

15 2461(c); and 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c) based upon

16 the plea of guilty by Dennis Jason Watts to the criminal offenses, forfeiting the property set

17 forth in the Stipulation to Modify the Plea Agreement and shown by the United States to

18 have the requisite nexus to the offenses to which Dennis Jason Watts pled guilty. Criminal

19 Indictment, ECF No. 1; Plea Agreement, ECF No. 59; Stipulation to Modify the Plea

20 Agreement, ECF No. 60; Change of Plea, ECF No. 61; Preliminary Order of Forfeiture,

21 ECF No. 62.

22         This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         The government served every person reasonably identified as a potential claimant in
27 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

28 Rule G(4)(a)(i)(A).
            Case 2:18-cr-00410-RFB-EJY Document 76 Filed 08/17/21 Page 2 of 2



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending regarding the property named herein and

 4   the time has expired for presenting such petitions.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   924(d)(1) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 881(a)(11) with 28

10   U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c); and 21

11   U.S.C. § 853(n)(7) and shall be disposed of according to law:

12          1. a Smith and Wesson .32 caliber revolver bearing serial number 618100; and

13          2. any and all compatible ammunition

14   (all of which constitutes property).

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

16   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

17   deposit, as well as any income derived as a result of the government’s management of any

18   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

19   disposed of according to law.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

21   copies of this Order to all counsel of record.

22                   August 17
            DATED _____________________, 2021.

23

24

25                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
26

27

28
                                                      2
